April 7, 2021

                                                           Supreme Court

                                                           No. 2019-203-Appeal.
                                                           (PM 17-3276)

Irwin Shorr, as beneficiary of the Trust :
        of Anna H. Blankstein

                       v.                   :

Herbert Harris, as Trustee of the Trust
       of Anna H. Blankstein.           :




                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email opinionanalyst@courts.ri.gov, of any typographical
                or other formal errors in order that corrections may be
                made before the opinion is published.
                                                           Supreme Court

                                                           No. 2019-203-Appeal.
                                                           (PM 17-3276)

 Irwin Shorr, as beneficiary of the Trust :
         of Anna H. Blankstein

                    v.                     :

 Herbert Harris, as Trustee of the Trust
        of Anna H. Blankstein.           :

               Present: Suttell, C.J., Robinson, and Lynch Prata, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court.         The plaintiff, Irwin Shorr, as

beneficiary of the Trust of Anna H. Blankstein, appeals from a Superior Court

judgment granting summary judgment in favor of the defendant, Herbert Harris, as

trustee of the Trust of Anna H. Blankstein. Shorr contends on appeal that the hearing

justice erred in granting Harris’s motion for summary judgment. This case came

before the Supreme Court pursuant to an order directing the parties to appear and

show cause why the issues raised in this appeal should not be summarily decided.

After considering the parties’ written and oral submissions and reviewing the record,

we conclude that cause has not been shown and that this case may be decided without

further briefing or argument. For the reasons set forth in this opinion, we affirm the

judgment of the Superior Court.



                                        -1-
                                           I

                                  Facts and Travel
      In 1991, Anna Blankstein was a resident of the State of Rhode Island. At that

time, defendant served as counsel for Blankstein. The defendant drafted a revocable

inter vivos trust agreement (the trust) and a “pour over will” (the will) on behalf of

Blankstein. The trustees of the trust were Blankstein, defendant, and Sophie

Garelick. Under the terms of the trust,

             “[t]he Trustees shall hold, manage, invest, and reinvest the
             trust estate, and shall collect the income thereof and shall
             dispose of the net income and principal as follows:

             “(a) During the lifetime of the Settlor, the Trustees shall
             pay to the Settlor all of the net income in monthly
             installments. * * *

             “(b) Upon the death of the Settlor the other named
             Trustees are to utilize the proceeds of the Trust Corpus and
             make the following specific bequests[.]”

      On May 9, 1991, Blankstein reviewed, approved, and duly executed the trust

and the will. Blankstein modified the trust several times throughout her life; the last

modification occurred on April 28, 2003. On January 14, 2011, Blankstein died in

Providence, Rhode Island. Upon her death, the sums designated to pass as specific

bequests in the trust were distributed.

      The plaintiff was a sum-certain beneficiary of the trust, designated to receive

a specific bequest of $2,000. After Blankstein’s death, plaintiff received a letter


                                          -2-
from defendant, dated February 20, 2011, and a release setting forth the amount of

$2,000. On March 4, 2011, plaintiff requested an accounting of the trust from

defendant. On March 15, 2011, defendant responded, in a letter, stating that plaintiff

was not entitled to any accounting of the trust or copies thereof.

      On December 6, 2011, plaintiff was appointed as administrator of

Blankstein’s estate by the Providence Probate Court. On September 6, 2012, the

Providence Probate Court entered an order granting plaintiff permission to depose

defendant in South Carolina. The plaintiff filed a notice of deposition and subpoena

in the Court of Common Pleas, Fifteenth Judicial Circuit, County of Georgetown,

South Carolina. The subpoena requested the following:

             “A copy of the Trust of Anna H. Blankstein and all of its
             modifications; Records of any and all transfers of assets to
             the trust since its inception; records of any assets of Anna
             H. Blankstein transferred to or payments made to Herbert
             E. Harris, Jr. Esq. individually from the trust since its
             inception; Records of any assets of Anna Blankstein
             transferred to or payments made to Herbert E. Harris Jr.
             Esq. from Anna H. Blankstein (not from the trust), during
             the past ten (10) years; An inventory of Anna Blankstein’s
             personal property, tangible and intangible, under the
             custody and control of Herbert E. Harris Jr. Esq. at the time
             of Anna Blankstein’s death; and records of any and all
             bank accounts in the name of Herbert E. Harris Jr. Esq. for
             the (10) years preceding the death of Anna H. Blankstein.”

The defendant then filed a motion to quash the subpoena.

      On July 13, 2017, plaintiff filed a complaint in the Providence County

Superior Court for an accounting pursuant to G.L. 1956 § 18-13-15(b) of the Rhode

                                         -3-
Island Uniform Custodial Trust Act (Custodial Trust Act or RIUCTA). The plaintiff

sought a copy of the trust, full accounting of the trust, records of transfers of assets

to the trust, records of Blankstein’s assets or payments made to defendant from the

trust, records of Blankstein’s assets or payments made to defendant during the past

ten years, and an inventory of Blankstein’s personal property under the custody and

control of defendant at the time of Blankstein’s death. The defendant answered and

filed a counterclaim requesting compensatory damages in the amount of $30,000 for

the time and money spent addressing these issues and for emotional distress caused

by plaintiff.

       On August 7, 2018, defendant filed a motion for summary judgment on the

basis that there was no genuine issue of material fact and that he was entitled to

summary judgment in his favor. The defendant contended that, by its terms, the trust

was not a custodial trust, and, therefore, plaintiff was not entitled to an accounting

of the trust. In opposition to the motion for summary judgment, plaintiff contended

that there remained genuine issues of material fact regarding whether defendant had

complied with the terms of the trust. The plaintiff also argued that the trust

“touch[ed] most of the bases” under the Custodial Trust Act so as to establish the

trust as a custodial trust.

       After two hearings, on February 27 and March 22, 2019, and an in camera

review of the trust, the trial justice found in favor of defendant and granted summary


                                         -4-
judgment.    She found that Blankstein had not “complied with the statutory

requirements for the creation of a custodial trust under the Rhode Island Uniform

Custodial Trust Act.” Further, she stated that “there are absolutely no indicia or

terms set for the subject trust that would support a finding that Miss Blankstein

created the trust pursuant to the Uniform Custodial Trust Act.” An order entered on

April 2, 2019, granting defendant’s motion for summary judgment.

      On April 1, 2019, plaintiff filed a premature notice of appeal. We remanded

this case to the Superior Court for consideration of whether judgment should be

entered in accordance with Rule 54(b) of the Superior Court Rules of Civil

Procedure. Judgment entered on August 3, 2020, and, therefore, we accept

plaintiff’s appeal as timely. See Goddard v. APG Security-RI, LLC, 134 A.3d 173,

175 (R.I. 2016) (treating a premature notice of appeal as timely filed).

                                         II

                                Standard of Review

      “This Court will review the grant of a motion for summary judgment de novo,

employing the same standards and rules used by the hearing justice.” Lehigh Cement

Co. v. Quinn, 173 A.3d 1272, 1275 (R.I. 2017) (quoting Newstone Development,

LLC v. East Pacific, LLC, 140 A.3d 100, 103 (R.I. 2016)). “We will affirm a

summary judgment if, after reviewing the admissible evidence in the light most

favorable to the nonmoving party, we conclude that no genuine issue of material fact


                                        -5-
exists and that the moving party is entitled to judgment as a matter of law.” Midland

Funding LLC v. Raposo, 222 A.3d 484, 486 (R.I. 2019) (quoting American Express

Bank, FSB v. Johnson, 945 A.2d 297, 299 (R.I. 2008)). “A litigant opposing a

motion for summary judgment has the burden of proving by competent evidence the

existence of a disputed issue of material fact and cannot rest upon mere allegations

or denials in the pleadings, mere conclusions or mere legal opinions.” Id. (brackets

omitted) (quoting American Express Bank, 945 A.2d at 299). “It is a fundamental

principle that summary judgment is a drastic remedy, and a motion for summary

judgment should be dealt with cautiously.” Lehigh Cement Co., 173 A.3d at 1275

(brackets omitted) (quoting Botelho v. City of Pawtucket School Department, 130

A.3d 172, 176 (R.I. 2016)).

                                         III

                                    Discussion

      On appeal, plaintiff argues that there is a genuine issue of material fact as to

whether defendant complied with the terms of the trust and consulted or involved

the cotrustee in the final accounting or the distribution of the trust assets. He also

argues that the hearing justice made several errors in determining that plaintiff did

not have standing to request an accounting of the trust. First, plaintiff argues that

the hearing justice erred in relying on Miller v. Saunders, 80 A.3d 44 (R.I. 2013), in




                                        -6-
making her decision. Second, plaintiff argues that the hearing justice erred in failing

to address plaintiff’s standing as the administrator of Blankstein’s estate.

                                           A

                    Rhode Island Uniform Custodial Trust Act

       We have previously had occasion to examine the pertinent provisions of the

Custodial Trust Act. See Miller, 80 A.3d at 48-51. To establish a custodial trust, one

must comply with the Custodial Trust Act. See id. at 50. The relevant sections of

that act state:

              “(a) A person may create a custodial trust of property by a
              written transfer of the property to another person,
              evidenced by registration or by other instrument of
              transfer, executed in any lawful manner, naming as
              beneficiary an individual who may be the transferor, in
              which the transferee is designated, in substance, as
              custodial trustee under this chapter.

              “(b) A person may create a custodial trust of property by a
              written declaration, evidenced by registration of the
              property or by other instrument of declaration executed in
              any lawful manner, describing the property and naming as
              beneficiary an individual other than the declarant, in which
              the declarant as titleholder is designated, in substance, as
              custodial trustee under this chapter. A registration or other
              declaration of trust for the sole benefit of the declarant is
              not a custodial trust under this chapter.” Section 18-13-2.

Further, under § 18-13-15(b), “[a] beneficiary * * * may petition the court for an

accounting by the custodial trustee or the custodial trustee’s legal representative.”




                                          -7-
                                            B

                               The Terms of the Trust

      The plaintiff’s argument on appeal turns on whether the trust meets the

statutory requirements under the Custodial Trust Act to establish a custodial trust.

The plaintiff asserts that “there are a number of features of [the trust] that are in

common with a custodial trust.” Therefore, plaintiff argues that this is sufficient to

establish a custodial trust.

      “This Court reviews questions of statutory construction and interpretation de

novo.” Miller, 80 A.3d at 50 (quoting Morel v. Napolitano, 64 A.3d 1176, 1179 (R.I.

2013)). “When * * * statutory language is clear and unambiguous, we give the words

their plain and ordinary meaning.” Id. (quoting Morel, 64 A.3d at 1179). After

previously examining RIUCTA, we held that its language was unambiguous to the

effect that the Act “does not require a verbatim recitation of the statute’s suggested

language for the creation of a valid custodial trust.” Id.

      Here, the trust did not name defendant or Garelick as custodial trustee for the

benefit of the beneficiary of the trust but rather named them as “the other Trustees.”

See contra Miller, 80 A.3d at 50 (finding that the deceased “identified ‘Kristin

Saunders as custodial trustee for the benefit of [his] minor children[,]’” and,

therefore, concluding that “it is clear that he in fact created a custodial trust pursuant

to RIUCTA”).       The plaintiff has not pointed to any evidence in the record that


                                          -8-
defendant or Garelick were intended to be or were designated as being custodial

trustees. Nor do we find any evidence that Blankstein intended to create a custodial

trust.

         Under the Custodial Trust Act, a custodial trustee holds property for the

benefit of the beneficiary. However, during Blankstein’s life, the trustees held the

property for the sole benefit of Blankstein herself, a circumstance specifically

exempted under the provisions of § 18-13-2(b). If we were to accept plaintiff’s broad

interpretation of the act, then any trust with a designated trustee could be considered

a custodial trust; this would directly contravene the purpose of RIUCTA. See

§ 18-13-2(h). A custodial trust is a creature of statute. It “does not displace or

restrict other means of creating trusts.” Section 18-13-2(h). Any trust that does not

comport with the statute is enforceable—it is simply not considered a custodial trust.

Id. It is clear to us that Blankstein did not create a custodial trust because the trust

did not meet the requirements set forth in RIUCTA.

                                           C

             The Plaintiff’s Standing as the Administrator of the Estate

         The plaintiff also argues that he has standing to request an accounting of the

trust in view of his status as the administrator of the estate, and he asserts that as

administrator he “slips into the shoes” of Blankstein and has the right to any reports

or accounting due to Blankstein under the trust.


                                          -9-
      Under the provisions of Blankstein’s will, her entire residuary estate, after the

payment of debts and expenses, was bequeathed to the other trustees to be

administered under the terms of the trust. Thus, her assets became part of the trust

estate and not the probate estate. See Filippi v. Filippi, 818 A.2d 608, 629 (R.I. 2003)

(examining a pour-over provision in a will, this Court concluded “that a revocable

inter vivos trust receives the same treatment in equity as a trust and is not more

similar to a will contest”). As such, we are of the opinion that plaintiff lacked the

authority to request an accounting from defendant either under RIUCTA or under

common law.

      For these reasons, we hold that the plaintiff did not have standing as the

administrator of the estate to request an accounting.

                                          IV

                                     Conclusion

      For the reasons stated herein, we affirm the judgment of the Superior Court.

The record shall be returned to the Superior Court.

      Justice Goldberg and Justice Long did not participate.




                                         - 10 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Irwin Shorr, as beneficiary of the Trust of Anna H.
Title of Case                        Blankstein v. Herbert Harris, as Trustee of the Trust
                                     of Anna H. Blankstein.
                                     No. 2019-203-Appeal.
Case Number
                                     (PM 17-3276)

Date Opinion Filed                   April 7, 2021


Justices                             Suttell, C.J., Robinson, and Lynch Prata, JJ.


Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Jeffrey B. Pine, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Carol A. Zangari, Esq.




SU-CMS-02A (revised June 2020)